DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to “A method for supporting a sequence of processing steps for processing workpieces produced with a flatbed machine tool, comprising comparing the processing plan with image data, generating a sorting signal, selecting a workpiece collecting point, and displaying workpiece information on a display unit, classified in G05B19/4183.
II. Claims 11-15, drawn to “A workpiece collecting point unit for a machine tool, comprising a placing area for workpieces, a display unit, and a signal device adapted to output an identification signal, classified in B26D5/007.
III. Claims 16-20, drawn to “A Flatbed machine too, comprising a processing unit, a control unit, a sorting table, a workpiece colleting point comprising: a placing area, a display unit, and an signal device, classified in B23Q7/12
IV. Claims 21-23, drawn to “A communication system of a flatbed machine tool installation for forming an intelligent factory, comprising: at least one flatbed machine tool having a control unit, a manufacturing execution system, a plurality of combined signal/display units, and a workpiece collecting unit comprising: a placing area, a display unit, and a signal device, classified in Y02P90/30.
. Claims 24-25, drawn to “A method for retrofitting a flatbed machine tool installation to form an intelligent factory with a manufacturing execution system, the method comprising: providing a plurality of combined signal/display units, a workpiece collecting point units comprising: a placing area for workpieces, a display unit, a signal device, and linking the provided combined signal/display units and workpeice collecting point units into the manufacturing execution system, classified in B07C7/005.

The inventions are independent or distinct, each from the other because:

Inventions I and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions are related as claimed processes. More specifically, the processes do not overlap in scope and are not obvious variants. More specifically, Invention I comprises exclusive steps such as comparing the processing plan with sorting image data, generating a sorting signal  and selecting a workpiece collecting point associated with the sorting signal.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are related products. More specifically, Invention II comprises a processing unit and a sorting table, while Invention III comprises mutually exclusive characteristics such as a manufacturing execution system and a plurality of combined signal/display units.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a workpiece collecting point comprising a placing area or dispaly unit.  The subcombination has separate utility such as a workpiece collecting point capable of displaying information on a dedicated display about workpieces.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

	The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/           Primary Examiner, Art Unit 3655